Title: To Thomas Jefferson from American Traders in Guadeloupe, 3 May 1787
From: American Traders
To: Jefferson, Thomas



May it please your Excellency
Pointe à Pitre Guadéloupe 3d. May 1787.

We the Proprietors, and masters of different Vessells belonging to the united states of America actually at anchor in this harbour take the liberty of addressing to your Excellency our Petition to the Marechal De Castries Secretary of State to his most Christian Majesty. Your Excellency’s efforts [in] our favour, and representations to the Ministry shall undoubtedly hinder the inevitable ruin of our Trade in these parts, which the Execution of the King’s Edict must naturally occasion.
This harbour is now shut up to Americans, and we are forced to dispose- of our Cargoes at Basseterre, the only port where we are allowed to anchor at. This cruel revolution is attended with so many inconveniences that it not only hurts the Colony in general, but puts an absolute stop to our Commercial operations, and ruins the American traders whose speculations prompt them to frequent these Islands for a mutual exchange of their Commodities. We flatter ourselves that your Excellency will exert himself in our favour and obtain from his Majesty the revocation of this fatal Edict. The benefits that will accrue from such a repeal must be advantageous to the Commercial interest of America. We have the honour to remain Your Excellency’s most obedient & very humble Servants,


William Russell
Benjn. Shillaber


Nat. Whitmore
Jona. Mason


Phoenix Frazier
Jos. Peabody


Richd. Toppan
For twenty three more


